El Juez Asociado Señoe Snydee
emitió la opinión del tribunal.
Víctor Eosario es un maestro permanente de instrucción en Arecibo. El día 8 de enero de 1940 el Comisionado de Instrucción formuló cargos a Eosario por conducta inmoral, suspendiéndolo de empleo y sueldo. La vista de los cargos, que consistían en que cierta noche Eosario había tenido re-laciones sexuales con una maestra que era la esposa de otro maestro, se celebró el 17 de abril de 1940. El 17 de junio de 1940 el Comisionado le escribió a Eosario una carta que, tra-ducida al español, lee como sigue:
“Celebrada la vista de los cargos formulados contra usted el 8 de enero de 1940, y después de un cuidadoso examen del expediente del caso, be llegado a la conclusión que la evidencia presentada justifica que se suspenda a usted del servicio. Por tanto, por la presente se le suspende sin sueldo a partir del 8 de enero de 1940 hasta la termi-nación del año escolar 1939-40; es decir, hasta el 14 de junio de 1940. Además, en bien del servicio, se nombrará a usted para una plaza durante el año 1940-41 en un distrito escolar que no será el de Arecibo. ’ ’
Posteriormente, Eosario radicó la presente petición de mandamus solicitando (a) que se le repusiera en la plaza de maestro de Arecibo, y (b) que se ordenara al Comisionado librara un mandamiento de pago de su sueldo del 8 de enero al 17 de junio de 1940, ascendente a $735.75. La corte inferior ordenó su reposición en Arecibo, pero se negó a orde-*268nar el pago de su sueldo durante el período en que estuvo suspendido. El Comisionado no apeló de aquella parte de la sentencia que anuló el traslado de Rosario a Aguadilla, pero Rosario apeló de la sentencia en tanto en cuanto le negó el dereclio a recobrar su sueldo durante el período durante el cual estuvo suspendido.
El récord de este caso es excepcional, ya que en él nada hay que nos permita determinar concluyentemente si ej Comisionado en realidad resolvió que Rosario era culpable o inocente de los cargos específicos por los cuales se le juzgó. La carta del Comisionado nada dice sobre el particular. Sólo afirma que “la evidencia presentada justifica que se suspenda a usted del servicio”. Esto se puede interpretar concebiblemente como una resolución de culpabilidad, pero el peticionario tiene derecho a un pronunciamiento claim de parte del Comisionado en cuanto a si es culpable o inocente de cargos tan serios. Por otro lado, el récord demuestra que el Comisionado archivó cargos similares formulados contra la maestra envuelta en el caso, que éste último, después de realizar una inspección del sitio en que se alega ocurrió el incidente, indicó en su opinión escrita en este caso que era absurdo creer que el incidente ocurrió como se indica en los cargos, trayendo como resultado que abrigara serias dudas en cuanto a la veracidad del esposo de la maestra, que fué el único testigo que declaró-en cuanto a los alegados hechos que se imputaban en los cargos.
Aparentemente el Comisionado no deseaba encontrar ter-minantemente culpable a Rosario de los cargos específicos ante su consideración,(1) pero creyó prudente privarle de su sueldo durante el período en que estuvo suspendido mien-*269tras se celebraba la vista de los cargos, y trasladarlo a otro municipio. La corte inferior resolvió que el traslado priva-ría a Rosario de sn derecho adquirido a enseñar permanen-temente en Arecibo. El Comisionado no ha apelado de esa parte de la sentencia. El problema de si por reglamentos adecuados el Comisionado puede, mediante prueba de tales cargos, trasladar a un maestro de un municipio a otro, no está por tanto ante esta Corte en el presente caso (Véase González v. Gallardo, Comisionado, resuelto el 22 de junio de 1943, post, pág. 275).
La cuestión con que aquí nos confrontamos es si, después de celebrada la vista de tales cargos, el Comisionado podría permitir que Rosario permaneciera en su plaza de maestro, y no obstante privarle de su sueldo mientras estuvo suspen-dido hasta que se celebrara la vista.
Aun asumiendo arguendo que la carta del Comisionado-constituyó una declaración de culpabilidad, su única función bajo la sección 5 de la Ley núm. 312,(2) (Leyes de Puerto Rico,. *2701938) y la sección 92 de la Ley Escolar Compilada(3) era des-tituir a Eosario. Tal destitución automáticamente pondría fin a cualquier reclamación de Eosario por sueldos durante el período de su suspensión. Pero el privarlo el Comisio-nado de su sueldo durante el período de suspensión, como el único castigo por su conducta impropia, es imponer un cas-tigo no autorizado por el estatuto local. La contención de que el artículo 17 del Acta Orgánica le confiere poderes ili-mitados al Comisionado en cuanto a traslados, destituciones, acción disciplinaria, y otros similares, que no se encuentran en la ley local' o en los reglamentos, fué resuelta -adversa-mente al Comisionado en el caso de González v. Gallardo, Comisionado, supra.
La corte de distrito llegó a una conclusión correcta en -cuanto a este aspecto del caso. Indicó que bajo la sección 92 de la Ley Escolar Compilada, el Comisionado después de oír los cargos, sólo podía elegir entre reponerlo o destituirlo. Sin embargo, -la corte de distrito resolvió que un- maestro que está suspendido legalmente estando pendiente la vista de cargos de esta naturaleza no tiene derecho a compensación durante tal período, aun si posteriormente se le absuelve de tales cargos. Estamos satisfechos en que la regla sobre este punto deba ser la contraria. (Véanse Sáenz v. Buscaglia, Tesorero, 61 D.P.R. 396; School District v. Morgan, 260 Pac. 46 (Okla.,1927); Gragg v. Hill, 58 S. W. (2d) 150 (Tex., 1933). La suspensión congela la reclamación de un maestro hasta que el Comisionado pueda celebrar una vista y llega a una decisión. Pero, .en ausencia de un veredicto de culpa-"bilidad, nada encontramos en los estatutos que justifique la privación de sueldo durante el período de suspensión. No importa cual fuere la regla en cuanto a otros empleados pú-blicos que no gozan de derechos adquiridos como los que con-*271fibre la ley a los maestros permanentes, no hallamos funda-mentos razonables sobre los cuales, en ausencia de estatuto o aun de reglamento, deba no obstante negarse a un maestro, que se le juzga por cargos administrativos y que resulta ino-cente de la acusación específica en ellos imputada, sú derecho a recobrar el sueldo durante el período durante el cual es-tuvo suspendido.
No debe entenderse como que resolvemos que hubo una resolución del Comisionado exonerando a Rosario dél cargo en cuestión. Sin embargo, la norma a usarse es que debe pagarse compensación por el período de suspensión a menos que haya una resolución definitiva de culpabilidad. Al dis-cutir el problema de si la ley local o el reglamento disponían un castigo que no fuera la destitución, tal como la privación temporera de sueldo, hemos asumido anteriormente, única-mente a los fines de examinar tal conclusión, que.el Comisio-nado resolvió-que se probaron los cargos. Aun en tal situa-ción, como ya se ha indicado, no estaba autorizado en im--poner como castigo, en vez de la destitución, la pérdida de sueldo por un período determinado. Pero toda vez que, como cuestión de hecho, el Comisionado no encontró culpable a Rosario de los cargos por los que se le juzgaba, y como el Comisionado no ha apelado de aquella parte de la sentencia de la corte de distrito que ordena la reposición de Rosario como maestro en Arecibo, anulando su traslado a Aguadilla, no podemos concluir que el Comisionado no obstante tiene derecho a insistir que Rosario no deba ser compensado por el tiempo durante el cual estuvo suspendido debido a los car-gos que el Comisionado nunca encontró se probaron satis-factoriamente en su contra. Resolver lo contrario teórica-mente le daría poder al Comisionado para perturbar a un maestro permanente mediante una serie‘interminable de car-gos, suspensiones y vistas, sobre los cuales no se llegara nunca a conclusiones definitivas de inocencia o culpabilidad, pero en cada ocasión privándolo de su sueldo durante el pe-*272ríodo de suspensión. En manera alguna estamos indicando que el actual Cómisionado haya observado tal conducta. Pox-el contrario el Comisionado demostró en este caso un cela encomiable y un alto sentido del deber al explorar los car-gos envueltos en el mismo, aunque, como hemos visto, estuvo equivocado en cuanto a las prerrogativas que le otorgan la actual ley y reglamentos en conexión con las mismas. Sola-mente citamos este posible ejemplo para demostrar la nece-sidad de resolver que bajo las leyes y reglamentos en vigor actualmente sólo una resolución definitiva de culpabilidad bajo los cargos específicos formulados a un maestro, seguida por la destitución de conformidad con la sección 5 de la Ley núm. 312 y la sección 92 de la Ley Escolar Compilada, con-lleva la pérdida del sueldo a partir de la fecha de la sus-pensión.
Los casos de otras jurisdicciones citados por el Procurador G-eneral al efecto de que al pagarse el sueldo de un funcionario público a un funcionario de facto impide que el funcionario’ ele jure recobre tal sueldo, no necesitan ser discutidos en este caso, toda vez que no hay evidencia de queel sueldo en cuestión se le pagó a otra persona.

La sentencia de la corte de distrito, en tanto en cuantdejó de ordenar al Comisionado que ordene el pago al peti-cionario de su sueldo por el período en que estuvo suspen-dido, será modificada, y se dictará una nueva sentencia, in-cluyendo tal orden al Comisionado.

íll Juez Presidente Sr. Del Toro no intervino.

(2)La Sección 5 lee como sigue:
"Los maestros permanentes sólo podrán ser suspendidos o separados de sus cargos por justa causa, según lo dispuesto en y mediante procedimiento prescrito por la Ley Escolar Compilada y los reglamentos del Departamento de Instruc-ción; Disponiéndose, sin embargo, que en los casos de inmoralidad o incapacidad física o mental dichos maestros serán suspendidos sumariamente hasta tanto se celebre la vista del caso.."


(3)La Sección 92 lee en parte como sigue:
■ "El Comisionado de Instrucción o la junta escolar suspenderá en sus cargos •a los maestros por crueldad, inmoralidad, incompetencia, insubordinación o negli-gencia en el desempeño de sus funciones y podrán reponerlos o destituirlos, can-celando sus certificados ...